DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/18/2022 has been entered. 

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2011/0220621 Pieger et. al. (‘Pieger hereafter), 
U.S. 2017/0203391 David Budge (‘Budge hereafter),
U.S. 2006/0266740 Sato et al. (‘Sato hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 9 - 20 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0203391 David Budge (‘Budge hereafter), and in view of U.S. 2006/0266740 Sato et al. (‘Sato hereafter).

		Regarding Claim[s] 1, ‘Budge discloses all the claim limitations including: A complex concentrated alloy (CCA) and/or high entropy alloy (HEA) additive manufacturing nozzle, (Is a product by process limitation (below) with an intended use (below), while the claim is clearly written as an apparatus claims, Applicant has included limitations that would be more suited for Method claims, see below) comprising: 
a nozzle body (‘Budge, Fig 1, #20 (common nozzle)) defining at least four powder channels (‘Budge, Fig 1, #18 (supply tube)), 
each powder channel (‘Budge, #18) configured to be connected to a powder supply (‘Budge, Fig 1, #16 (number of hoppers)) of a plurality of powder supplies to receive a powder (‘Budge, Para 0043, Abst, Fig 1) from the powder supply for ejecting the powder toward a build area to form an additively manufactured article (‘Budge, Abst, Para 0043, Fig 1) having a CCA and/or an HEA, 
Except ‘Budge is silent regarding: wherein each powder channel is configured to change in flow area along a powder flow direction from a powder supply opening, through the nozzle body, to an ejection opening.
However, ‘Sato teaches: Para 0056, “By making the sizes of the powder metal holding regions different, the flow rates of the powder metal P discharged from the outlet can be made different depending on the portions of the outlet, even when the flow rates of the powder metal P supplied to the powder metal holding regions are equal to each other. It is therefore possible to control the shape of the cladding layer formed on the process portion so as to obtain an intended shape.” Flow rates being different will change the flow area along a powder flow direction. Para 0045, Figs 1 – 3, 6, 7, #1 (powder metal nozzle), #2 (body portion), #3 (nozzle portion), #4 (outer side member), #5 (inner side member), #6 (ring shaped gas holding space), #7 (powder metal holding space), #10 (Plural supply passages), #14 (outer side nozzle member), #18 (plural powder metal discharge passages), #19 (outlet), #21 (laser passage), #L (laser beam), #P (powder metal), #W (process portion), Figs 1 – 3, 6, 7, 8, 10 shows powder metal opening #19 through nozzle body #1. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Budge with a different common nozzle #20 with that of ‘Sato that provides different flow rates of discharge of powder through an opening of a nozzle body as taught by ‘Sato in order to provide control over the shape of the layer to obtain an intended shape (‘Sato, Para 0056).
A recitation of “product by process” claims are limited by and defined by the process, determination of patentability is based on the product itself. 
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
Since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, the spot welds of ‘Czinger meets the claim.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 

Regarding Claim[s] 2, ‘Budge & ‘Sato discloses all the claim limitations including:
at least four powder channels (‘Budge, #18).  Except, ‘Budge is silent regarding the inclusion of: “up to eight total powder channels.”
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include up to eight total powder channels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim[s] 3, ‘Budge & ‘Sato discloses all the claim limitations including:
at least four powder channels (‘Budge, Fig 1 shows four hoppers #16, and four supply tubes #18).  

Regarding Claim[s] 4, ‘Budge & ‘Sato discloses all the claim limitations including: an energy application channel defined through the nozzle body and configured to pass energy to the build area to allow energy application to the powder ejected toward or on the build area (‘Budge, Paras 0004, selective laser melting or selective electron beam melting, which operate by having a powder bed onto which an energy beam of light or heat is projected to melt the top layer of the powder bed so that it welds onto a substrate or a substratum.  Para 0012, “an energy source for emitting an energy beam onto the operative surface.” Figs 1 & 4,  #22 (energy beam)). 

Claim 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0203391 David Budge (‘Budge hereafter), and in view of U.S. 2006/0266740 Sato et al. (‘Sato hereafter), and in further view of  U.S. 2011/0220621 Pieger et. al. (‘Pieger hereafter).

Regarding Claim[s] 5 & 6 ‘Budge & ‘Sato discloses all the claim limitations except is silent regarding: “wherein the energy application channel is an optical channel for passing a laser,” and “energy application channel is surrounded by the powder channels.”
However, ‘Pieger does teach: Paras 0032 & 0033 powder nozzle #4, outer opening for powder #3, inner opening #8 for laser beam. ‘Pieger’s powder feed nozzle directs and deposits a powder downward through a channel #9, from outside of the nozzle body, Fig 1, shows the inner channel #8 that allows the laser beam to focus at #12 on the workpiece #5 below.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Budge with a central channel surrounded by the powder channels as taught by ‘Pieger in order to provide a powder feed nozzle that detects and corrects misalignment from the laser beam (‘Pieger, Paras 0005-0006). 

Regarding Claim[s] 7 ‘Budge, ‘Sato and ‘Pieger discloses all the claim limitations including: powder channels are disposed evenly and symmetrically around the energy application channel (‘Pieger, Fig 1). 

Regarding Claim[s] 8 ‘Budge, ‘Sato and ‘Pieger discloses all the claim limitations including:  axis of the powder channels intersect with an axis of the energy application channel such that powder that is ejected from the powder channels intersects with the laser (‘Pieger, Fig 1, #12).  

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks on Pg 6, that Sato does not teach claim 1, “changing a shape of the powder holding region, which forms a ring around a portion of the nozzle. However, this shape change does not actually change the flow area of the channel, nor does it change the flow area of the channel in the powder flow direction from a powder supply opening, through the nozzle body, to an ejection opening”
‘Sato modifies ‘Budge, and teaches: Para 0056, “By making the sizes of the powder metal holding regions different, the flow rates of the powder metal P discharged from the outlet can be made different depending on the portions of the outlet, even when the flow rates of the powder metal P supplied to the powder metal holding regions are equal to each other. It is therefore possible to control the shape of the cladding layer formed on the process portion so as to obtain an intended shape.” Flow rates being different will change the flow area along a powder flow direction. Para 0045, Figs 1 – 3, 6, 7, #1 (powder metal nozzle), #2 (body portion), #3 (nozzle portion), #4 (outer side member), #5 (inner side member), #6 (ring shaped gas holding space), #7 (powder metal holding space), #10 (Plural supply passages), #14 (outer side nozzle member), #18 (plural powder metal discharge passages), #19 (outlet), #21 (laser passage), #L (laser beam), #P (powder metal), #W (process portion), Figs 1 – 3, 6, 7, 8, 10 shows powder metal opening #19 through nozzle body #1. 
‘Sato, like ‘Budge is a 3D printing apparatus, using powdered metal.
 
Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
08/23/2022